NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AN-DI PAN,                                      No.    15-73192

                Petitioner,                     Agency No. A072-337-286

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2018**
                               San Francisco, California

Before: WALLACE and BERZON, Circuit Judges, and MUELLER,*** District
Judge.

      Pan petitions for review of the Board of Immigration Appeals’ denial of his

motion to reopen deportation proceedings. We review for an abuse of discretion,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kimberly J. Mueller, United States District Judge for
the Eastern District of California, sitting by designation.
He v. Gonzales, 501 F.3d 1128, 1130 (9th Cir. 2007), and deny the petition. Pan

failed to show an increase in the enforcement of China’s sterilization or other

population control policies since his final order of deportation in 1994. Feng Gui

Lin v. Holder, 588 F.3d 981, 988-89 (9th Cir. 2009). At most, the evidence Pan

submitted shows a continuation of existing policies. Because Pan has provided

insufficient support to excuse his untimely motion to reopen, the Board did not

abuse its discretion when it denied the motion. He, 501 F.3d at 1133. We do not

consider Pan’s asylum claim. Feng Gui Lin, 588 F.3d at 989.



PETITION DENIED.




                                          2